Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any               Jan 20 2015, 9:47 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

BRENT R. DECHERT                                GREGORY F. ZOELLER
Dechert Law Office                              Attorney General of Indiana
Kokomo, Indiana
                                                CHANDRA K. HEIN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

NATHANIEL J. RICHARDSON,                        )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 34A02-1408-CR-564
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE HOWARD SUPERIOR COURT
                            The Honorable Douglas A. Tate, Judge
                    Cause Nos. 34D03-1002-FD-165 and 34D03-1301-FD-61



                                     January 20, 2015

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
        Nathaniel Richardson appeals the sentencing orders issued by the trial court in two

separate criminal causes. He argues that the trial court erroneously calculated the credit

time to which he is entitled. Richardson also contends that the trial court abused its

discretion by failing to enter a sentencing statement in the more recent of the two causes.

We affirm in part, reverse in part, and remand for further proceedings.

                                                 FACTS

        On January 13, 2012, Richardson pleaded guilty to class D felony operating a

vehicle while intoxicated under cause number 34D03-1002-FD-165 (“FD-165”).1 The

trial court sentenced Richardson to three years, to be served as follows:                        in-home

detention for two years with good time credit, ninety days executed in the county jail, and

nine months of probation, with credit given for seven actual days imprisonment during

the pretrial phase. Richardson began serving his in-home detention term on January 28,

2012. On August 1, 2012, the trial court authorized Richardson to travel to Tennessee to

visit family members from August 3 through August 7, 2012. To compensate for that

leave time, the trial court added eight days2 to his in-home detention term. As originally

scheduled, Richardson would have finished in-home detention and reported to jail to

serve the ninety-day term on February 3, 2013.




1
 Richardson had also pleaded guilty to class A misdemeanor operating while intoxicated, but the trial
court vacated that conviction based on double jeopardy concerns.
2
  Richardson contends that the trial court intended to add four, rather than eight, actual days, but the CCS
is clear that in exchange for the permission to travel, “Court further amends Defendant’s IHD sentence to
add 8 days.” Appellant’s App. p. 6.
                                                     2
        On January 23, 2013, ten days before Richardson was to complete his in-home

detention under FD-165, Richardson was charged with two new operating while

intoxicated offenses under cause number 34D03-1301-FD-61 (“FD-61”). On January 24,

2013, the State filed a non-compliance petition under FD-165, alleging that Richardson

had failed to comply with the conditions of the in-home detention agreement.                            On

January 25, 2013, the trial court held a hearing on the petition, denied Richardson bond,

and held Richardson in jail under FD-61.

        Forty days later, on March 6, 2013, the trial court held another hearing on the non-

compliance petition. The trial court granted Richardson a blanket bond for both FD-165

and FD-61 and authorized Richardson’s release.3 On March 15, 2013, the trial court

found that the pretrial time Richardson had spent in jail under FD-61 satisfied the ninety-

day commitment under FD-165. The State did not oppose this award of credit time.

        Richardson was released from incarceration under the condition that he report to

in-home detention immediately upon release. It appears that Richardson reported and

served in-home detention from March 16, 2013, through March 21, 2014. The record is

unclear, however, as to whether he was serving this in-home detention as his continuing

sentence under FD-165 or as a condition of pretrial release under FD-61.

        On February 25, 2014, Richardson admitted to the allegations of the non-

compliance petition and pleaded guilty as charged in FD-61. On March 21, 2014, the


3
 As will be fully explained later in this opinion, it is unclear whether Richardson was actually released on
March 6 or March 15.
                                                     3
State filed a second non-compliance petition related to Richardson’s home detention

commitment in FD-165, and Richardson was incarcerated as a result of the petition.4 On

March 25, 2014, Richardson admitted to the allegations of the second non-compliance

petition. Richardson was incarcerated from March 21 through April 21, 2014, on the

non-compliance petition, for a total of thirty-two days.

        On April 22, 2014, the trial court entered a true finding on the two non-compliance

petitions under FD-165.5 On the same day, the trial court revoked the remaining balance

of Richardson’s sentence under FD-165:

            Defendant was to have completed 738 days on IHD [In-Home
            Detention]. The original sentence was for 730 days, however, the
            defendant went to Tennessee for 8 [sic] days and that was tacked on
            at the end of his sentence. Defendant did not receive good time
            credit as he did not qualify. Court imposes the balance of the
            defendant’s 3 years suspended sentence with credit for time served
            in jail and on IHD. Credit time to be determined.

Appellant’s App. p. 11. On May 7, 2014, the trial court issued the following order

determining Richardson’s credit time in FD-165:

            The defendant was to have completed 2 years on IHD and did not
            earn credit time so IHD was for an actual 730 days. An additional 8
            days was tacked on at the end of 730 days as the defendant was
            allowed to travel out of state. Defendant served 729 days of the 2
            years, leaving a balance of 9 days on IHD. Defendant has received
            32 actual days HCCJC [jail] credit under [the second non-
            compliance petition in FD-165]. Defendant has a balance of 1 Year

4
 Originally, the State mistakenly filed the non-compliance petition in FD-61, but later corrected the error
and the CCS reflects that the petition was related to FD-165 rather than FD-61. The petition alleged that
Richardson had violated the rule of his home detention agreement prohibiting him from consuming or
possessing alcohol or any other controlled substances.
5
 The CCS refers to a singular petition, but inasmuch as the trial court had not yet ruled on either pending
petition, we infer that it ruled on both.
                                                    4
           plus 9 days on IHD to serve. 374 days less the 32 [actual] days
           credit. Court now imposes 155 actual days [to be executed at the
           county jail]. Commitment under this cause to run consecutivley [sic]
           to [FD-61].

Id.

       On April 22, 2014, the trial court vacated one of Richardson’s convictions in FD-

61 due to double jeopardy concerns. The remaining conviction in FD-61 was for class D

felony operating a vehicle while intoxicated. The trial court sentenced Richardson to

three years executed, with forty-three actual days credit for time served from January 23

through March 6, 2013. Richardson filed motions to correct error under both FD-165 and

FD-61. The trial court denied both motions, and he now appeals.

                               DISCUSSION AND DECISION

                                   I. Credit Time Calculation

       Richardson argues that the trial court miscalculated the amount of credit time he

has accumulated under both FD-165 and FD-61. For the purposes of this case,6 with

respect to pretrial credit, a person who is confined awaiting trial or sentencing earns one

day of credit time for each day of confinement. Stephens v. State, 735 N.E.2d 278, 284

(Ind. Ct. App. 2000). On appeal, the defendant bears the burden of showing that the trial

court erred in calculating the credit time. Gardner v. State, 678 N.E.2d 398, 401 (Ind. Ct.

App. 1997).



6
  The credit time statute has since been amended in substance, with a new set of rules in place for
convictions that occur after June 30, 2014. Ind. Code § 35-50-6-3.1. Because Richardson’s convictions
occurred before that date, we will apply the prior version of the statute.
                                                 5
       With respect to credit for time spent in a community corrections program—here,

in-home detention—a person who is placed in such a program as part of a sentence is

entitled to earn credit time under Indiana Code chapter 35-50-6. Pharr v. State, 2 N.E.3d
10, 12 (Ind. Ct. App. 2013). That person, however, may be deprived of earned credit

time as provided by rules adopted by the Department of Correction. Id. Only the

Department of Correction may deprive a community corrections participant of earned

credit time.   Id. (holding that “the statutes do not authorize trial courts to deprive

offenders of credit time while in a community corrections program” and instead the trial

court is “authorized only to determine the credit time earned” by a defendant in such a

program).

       In this case, Richardson contends that he is entitled to credit time for six different

periods of incarceration and in-home detention. We will consider each in turn.

                            A. February 13-February 19, 2010

       During these days, Richardson was incarcerated during the pretrial phase of FD-

165. He is entitled to credit for seven actual days plus seven days of good time credit, for

a total of fourteen days, to be applied to FD-165. The trial court afforded him with

fourteen days of credit for this period of time, and we find no error on this basis.

       B. January 24, 2012-August 2, 2012 and August 8, 2012-January 22, 2013

       Richardson spent this period of time on in-home detention under FD-165. He was

given permission by the trial court to travel out of state from August 3 through August 7,

2012, and does not receive credit for those five days. Therefore, Richardson is entitled to

                                              6
192 actual days for January 24 through August 2, 2012, and to 168 actual days for August

8, 2012, through January 22, 2013, for a total of 360 actual days credit to be applied to

FD-165.

         In theory, Richardson is also entitled to good time credit for the time spent on in-

home detention. And indeed, his initial sentencing order in FD-165 specifies that he was

sentenced to two years in-home detention “with good time credit.” Appellant’s App. p. 4.

In 2014, however, when ruling and sentencing on the two non-compliance petitions, the

trial court noted both that Richardson “did not receive good time credit as he did not

qualify” and that Richardson “did not earn credit time” while on in-home detention. Id.

at 11.

         Two things are ambiguous from the record. First, it is unclear whether the trial

court actually revoked Richardson’s good time credit or, instead, whether it was merely

reporting what had occurred within the community corrections program. Second, it is

unclear from the record whether the Howard County Superior Court supervises

Community Corrections in Howard County. If that were the case, then the trial court

would, in theory, be authorized to revoke Richardson’s good time credit. We agree with

the State that in this case, Richardson admitted to a violation of his in-home detention

agreement and, as such, is subject to a loss of good time credit. But it is unclear whether

the entity that made that determination in this case was authorized to do so. Therefore,

we remand with instructions to make a clear record about who made this determination

and why it was made.

                                              7
                         C. January 23, 2013-March 6 or 15, 2013

       On January 23, 2013, Richardson was arrested on new charges under FD-61. The

State filed a non-compliance petition the next day, and the trial court ordered that he be

held without bond. There are two issues related to this period of imprisonment. The first

issue is how long he was incarcerated and the second issue is whether the credit time for

this period should be applied to FD-165, FD-61, or both.

       Regarding the length of incarceration, we are unable to discern the end date from

the record. On March 6, 2013, the trial court issued a blanket bond for both offenses.

The record shows that the bond was posted on March 6, 2013, and the State contends that

Richardson was released on that date. But the record also shows that on March 11, the

trial court ordered that Richardson “be transported” to a March 15, 2013, hearing, and at

that hearing, Richardson appeared “in custody of” the sheriff’s department. Appellant’s

App. p. 8. The CCS further states that on March 15, 2013, it “authorizes the Defendant

released.” Id. It may very well be, therefore, that Richardson was not actually released

until March 15, in which case he would be entitled to credit time for March 6 through

March 15. As the trial court found, Richardson is entitled to forty-three actual days plus

forty-three good time credit days for the period between January 23 and March 6, 2013.

We remand for the trial court to determine Richardson’s actual release date, and if he was

not released until March 15, 2013, to award him with an additional nine actual days plus

nine good time credit days for March 7 through March 15.            We also remand for

clarification of the CCS entry referred to in footnote 5.

                                              8
       Regardless of the length of imprisonment, it must also be determined whether the

credit time should be applied to FD-165, FD-61, or both. The trial court applied the days

to both causes.     In FD-61, the trial court gave credit for forty-three actual days

(representing January 23 through March 6). Appellant’s App. p. 125. And in FD-165,

the trial court found that the time that Richardson was imprisoned during this period

satisfied the 90-day executed portion of his sentence in that cause. Id. at 8.

       On appeal, the State directs our attention to authority standing for the proposition

that when, as here, a defendant is incarcerated on multiple offenses, and is ordered to

serve those sentences consecutively, he is not entitled to double credit for his period of

incarceration. French v. State, 754 N.E.2d 9, 17 (Ind. Ct. App. 2001). The CCS reveals

that the State did not oppose Richardson’s request to have the credit time applied to FD-

165 such that it satisfied his ninety-day executed term. Appellant’s App. p. 8. Therefore,

the State may not argue at this stage that the credit should not apply to FD-165. As for

FD-61, the transcript reveals that neither the parties nor the trial court discussed whether

the credit time should also be applied to that cause. The trial court’s order merely

assumes that it would be the case. Id. at 125.

       Given the well-established authority providing that under these circumstances, a

defendant is not entitled to double credit, we find that it was erroneous to apply credit

time for the period of incarceration beginning on January 23, 2013, to FD-61.

Richardson concedes this point. Appellant’s Br. p. 11. We reverse to the extent that the

trial court applied forty-three actual days credit time to FD-61, and remand with

                                              9
instructions to determine the precise end date of this period of incarceration and

recalculate the days to be applied to FD-165, if necessary.

                           D. March 16, 2013-March 21, 2014

       The record reveals that between March 16, 2013, and March 21, 2014, Richardson

was on in-home detention. The record does not reveal, however, under which cause he

was serving this time. The CCS states that the in-home detention is a “condition of

release on bond,” but the blanket bond covered both FD-165 and FD-61. Appellant’s

App. p. 7. The CCS also notes that Richardson’s original commitment—presumably,

FD-165—“shall commence this date with defendant being released upon completion.”

Id. In other words, we simply cannot tell from the CCS whether the in-home detention

was being served under FD-165 or FD-61. As a result, we cannot determine to which

cause these 370 actual days credit time should be applied.

       This difference is not purely academic. If Richardson was serving this time as

pretrial in-home detention under FD-61, he is not entitled to credit time. See Molden v.

State, 750 N.E.2d 448, 451 (Ind. Ct. App. 2001) (holding that “pretrial home detention

detainees are not entitled as a matter of law to receive credit for time served on home

detention toward any eventual sentence”). Consequently, we remand with instructions to

determine under which cause Richardson served in-home detention between March 16,

2013, and March 21, 2014, and recalculate credit time accordingly, if necessary.




                                            10
                            E. March 21, 2014-April 21, 2014

       On March 21, 2014, Richardson was arrested after the State filed the second non-

compliance petition in FD-165. He remained incarcerated until April 21, 2014. He is

entitled to credit for these thirty-two actual days, plus good credit time of thirty-two days,

for a total of sixty-four days, to be applied to FD-165. The trial court did so, and we find

no error on this basis.

       In sum, we remand for further proceedings to make the following determinations

and changes: (1) determine who decided that Richardson was not entitled to good time

credit for the period of in-home detention between January 2012 and January 2013, and

whether that entity had authority to make that determination, recalculating credit time if

necessary; (2) determine whether Richardson was released on bond on March 6 or March

15, 2013, recalculating credit time if necessary; (3) remove the forty-three actual days

credit time from Richardson’s FD-61 sentence; and (4) determine under which cause

Richardson was serving in-home detention between March 2013 and March 2014,

recalculating credit time if necessary.

                                          II. Sentencing

       Finally, Richardson argues that the trial court abused its discretion in sentencing

him in FD-61 because it failed to make a sentencing statement or identify aggravators and

mitigators.   Sentencing is a discretionary function of the trial court, and we afford

considerable deference to the trial court’s judgment. Eiler v. State, 938 N.E.2d 1235,

1238 (Ind. Ct. App. 2010). When sentencing a defendant for a felony, the trial court must

                                               11
enter a sentencing statement “including reasonably detailed reasons or circumstances for

imposing a particular sentence.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

clarified on reh’g, 875 N.E.2d 218. Even if the trial court has abused its discretion—by,

for example, neglecting to enter a sentencing statement—we will remand for resentencing

only “if we cannot say with confidence that the trial court would have imposed the same

sentence had it properly considered reasons that enjoy support in the record.” Id. at 491.

       Here, the trial court neglected to enter a sentencing statement and failed to explain

its reasoning at the sentencing hearing. Under Anglemyer, that is an abuse of discretion.

Our analysis does not end there, however, inasmuch as we must consider proper factors

with support in the record.

       Richardson pleaded guilty to a class D felony. As such, he faced a sentence of six

months to three years imprisonment, with an advisory term of one and one-half years.

Ind. Code § 35-50-2-7. The trial court imposed the maximum three-year term.

       Richardson has a lengthy criminal history. He has amassed convictions for seven

misdemeanors, including two for battery and two for operating while intoxicated. He has

accumulated four felony convictions: class D felony possession of cocaine, two out-of-

state felony convictions for bail jumping, and class D felony operating while intoxicated

in FD-165. He has admitted to at least five instances of non-compliance with terms of

community corrections and/or probation. According to the presentence investigation

report, many of the instances of non-compliance involved consuming alcohol.

Appellant’s App. p. 194.

                                            12
       Richardson pleaded guilty in FD-61, which is entitled to some mitigating weight.

But his lengthy adult criminal history includes multiple substance-use-related offenses,

spans multiple states, and evinces an individual with little respect for the law, his fellow

citizens, or the safety of his community. Richardson has been given multiple chances in

the past and he has repeatedly violated the terms of more lenient sentences. Under these

circumstances, we are confident that if we were to remand this cause for a sentencing

statement, the trial court would reach the same result and impose a maximum three-year

sentence. Consequently, we decline to remand for a sentencing statement and instead

affirm the sentence.

       The judgment of the trial court is affirmed in part, reversed in part, and remanded

for further proceedings consistent with this opinion.

VAIDIK, C.J., and RILEY, J., concur.




                                            13